NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



R.C. "RICK" LUSSY,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-55
                                   )
FLORIDA ELECTIONS COMMISSION and )
GAYLORD WOOD, JR.,                 )
                                   )
           Appellees.              )
___________________________________)

Opinion filed September 12, 2018.

Appeal from the Florida Elections
Commission.

R.C. "Rick" Lussy, pro se.

Amy McKeever Toman, Executive Director,
Tallahassee; and Eric M. Lipman, General
Counsel, Tallahassee (substituted as
counsel of record), for appellee Florida
Elections Commission.

No appearance for remaining appellee.


PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.